 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10    LARRY CHARLES CLEVELAND,                   Case No. 2:15-cv-01399-DSF-GJS
11                  Plaintiff
                                                 ORDER ACCEPTING FINDINGS
12            v.                                 AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
13    LOS ANGELES COUNTY                         JUDGE
      SHERIFF’S DEPARTMENT, et al.,
14
                    Defendants.
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
17   Complaint, all pleadings and documents filed in this action, the Report and
18   Recommendation of the United States Magistrate Judge (“Report”), and Plaintiff’s
19   Objections to the Report. The Court has conducted a de novo review of those
20   portions of the Report to which objections have been made and finds them to be
21   unpersuasive. Having completed its review, the Court accepts the Report with one
22   exception, namely, the dismissal of this action should be without prejudice.
23          IT IS THERFORE ORDERED that (1) Defendants’ Motion for Summary
24   Judgment (Dkt. 154) is GRANTED; and (2) Judgment will be entered dismissing
25   this action without prejudice.
26   DATED: June 26, 2019
27                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
28
